Order filed December 12, 2019




                                               In The


            Eleventh Court of Appeals
                                           __________

                                    No. 11-19-00316-CR
                                        __________

                           IN RE CHRISTOPHER COBOS


                                      Original Proceeding


                                             ORDER
        We have reviewed the “Motion to Disqualify or Recuse and Reverse
Judgments” filed in this cause on December 5, 2019, as it pertains to seeking the
recusal of Justice Mike Willson, Judge Dean Rucker, and Judge John Smith. With
respect to Justice Mike Willson, he has not participated in any proceedings in this
case. Accordingly, the motion to recuse him is moot. With respect to Judge Dean
Rucker1 and Judge John Smith, the motion is denied on the basis that these judges
are not judges on this court over which this court would have authority to order their
recusal. Accordingly, the “Motion to Disqualify or Recuse and Reverse Judgments”

        1
         Cobos is mistaken in his assertion that Judge Dean Rucker assigned Senior Chief Justice Jim R.
Wright to sit in this case. Senior Chief Justice Wright has been assigned to this court by order of Chief
Justice Nathan Hecht of the Texas Supreme Court.
filed in this cause on December 5, 2019, is denied in its entirety by virtue of this
order pertaining to Justice Mike Willson, Judge Dean Rucker, and Judge John Smith,
and by virtue of separate orders entered with respect to Chief Justice John M. Bailey,
Justice Keith Stretcher, and Senior Chief Justice Jim R. Wright.
        Additionally, the “Motion to Reconsider” that was filed in this cause on
December 9, 2019, is also denied.


                                                                   PER CURIAM


December 12, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2